NOT FOR PUBLICATION
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

     ADAMS, NASH & HASKELL, INC.,                             Civil Action No.: 2:19-cv-03529

                     Plaintiff,
          v.                                                            OPINION

     UNITED STATES OF AMERICA,

                     Defendant.

CECCHI, District Judge.

        This matter comes before the Court on the motion of Defendant the United States of

America (“Defendant”) (ECF No. 7), to dismiss Plaintiff Adams, Nash & Haskell, Inc.’s

(“Plaintiff” or “ANH”) Amended Complaint (ECF No. 5, “Am. Compl.”). Defendant moves to

dismiss this action for improper venue under Federal Rule of Civil Procedure 12(b)(3), or

alternatively, to transfer venue to the District of Columbia under 28 U.S.C. § 1404(a). Defendant

also moves to dismiss Count IV of the Amended Complaint for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) and Count II for failure to state a claim pursuant to Rule 12(b)(6). The

Court decides the motion without oral argument. See Fed. R. Civ. P. 78(b). For the reasons set

forth below, the Court finds that venue in this District is improper and will transfer this matter to

the United States District Court for the District of Columbia under 28 U.S.C. § 1406(a).

I.      BACKGROUND

        Plaintiff brings this action against Defendant for trademark infringement. Am. Compl. ¶ 1.

Plaintiff ANH is an Ohio Corporation and maintains its principal place of business in Kentucky.

Id. ¶ 2. ANH is a labor relations strategist and conducts employee opinion surveys for its clients.

Id. ¶¶ 7–8. ANH owns the service mark “VIEWPOINT” (trademark Registration No. 1,828,538),

which it uses on its surveys. Id. ¶¶ 9–10. Defendant is the United States of America. Id. ¶ 3.
Plaintiff alleges that Defendant used Plaintiff’s trademark without permission on Defendant’s

federal employee surveys created by the U.S. Office of Personnel Management (“OPM”), which

is headquartered in Washington, D.C. Id. at 4, 13; ECF No. 7-1 at 1. The Amended Complaint

raises five causes of action against Defendant for violations of federal and state trademark law.

Am. Compl. ¶¶ 14–32. Plaintiff claims likelihood of confusion, mistake, and/or deception, damage

to its goodwill and business reputation, and monetary damages. Id. ¶¶ 16, 19, 22, 27, 29, 32.

        Defendant filed the instant motion to dismiss the Amended Complaint for lack of waiver

of sovereign immunity under Rule 12(b)(1) and failure to plead false designation under Rule

12(b)(6). ECF No. 7-1 at 1. Defendant also moved to dismiss the case for improper venue under

Rule 12(b)(3), or, in the alternative, to transfer venue to the District of Columbia under 28 U.S.C.

§ 1404(a). Id. Plaintiff opposed the motion (ECF No. 8), and Defendant replied (ECF No. 9).

II.     LEGAL STANDARD

        An action may be dismissed for improper venue under Federal Rule of Civil Procedure

12(b)(3). In deciding a Rule 12(b)(3) motion, the court accepts the allegations in the complaint as

true unless they are contradicted by the defendant’s affidavits. See Bockman v. First Am. Mktg.

Corp., 459 F. App’x 157, 158 n.1 (3d Cir. 2012).

        A case can be transferred under either 28 U.S.C. § 1404(a) or § 1406(a). See Jumara v.

State Farm Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995). To determine which provision applies, the

court first ascertains whether venue is proper in the original forum. See Lafferty v. St. Riel, 495

F.3d 72, 78 (3d Cir. 2007). In cases against the United States or an agency of the United States,

venue is proper in any judicial district where: “(A) a defendant in the action resides, (B) a

substantial part of the events or omissions giving rise to the claim occurred . . . , or (C) the plaintiff

resides if no real property is involved in the action.” 28 U.S.C. § 1391(e)(1).




                                                    2
       Section 1404(a) governs transfer when venue is proper in both the original forum and the

requested forum. See 28 U.S.C. § 1404(a) (“[A] district court may transfer any civil action to any

other district . . . where it might have been brought.”). Conversely, § 1406(a) governs transfer

when venue in the original forum is improper. See 28 U.S.C. § 1406(a). Under § 1406(a), a court

can sua sponte transfer or dismiss the case if it determines that venue is improper. See Decker v.

Dyson, 165 F. App’x 951, 954 n.3 (3d Cir. 2006).

III.   DISCUSSION

       Defendant moves to dismiss for improper venue under Rule 12(b)(3), or to transfer to the

District of Columbia under 28 U.S.C. § 1404(a) (ECF No. 7), arguing that Plaintiff’s “focus on

alleged activity in New Jersey does not mean that a substantial part of the relevant conduct

occurred []here.” ECF No. 9 at 2. The Amended Complaint did not identify a basis for venue. Am.

Compl. ¶¶ 4–6. Plaintiff’s opposition stated that venue is proper under § 1391(e)(1)(B) because

“a substantial part of the events giving rise to [its] claims occurred in this district.” ECF No. 8 at

2. For the reasons set forth below, the Court finds that transfer under § 1404(a) is inappropriate

because venue in this District is improper and will instead analyze transfer under § 1406(a).

       A.      Venue

       The Court finds that venue in this District is not proper under § 1391(e)(1)(B) because

Plaintiff’s allegations in support of venue in New Jersey are conclusory and unsubstantiated.

               1. Establishing Venue Under § 1391(e)

       Although Plaintiff only cites § 1391(e)(1)(B) as the basis for venue, the Court also notes

that neither § 1391(e)(1)(A) (defendant’s residence) nor § 1391(e)(1)(C) (plaintiff’s residence if

no real property is involved) support venue in this District. For purposes of § 1391(e)(1)(A), the

United States and its agencies reside in Washington, D.C. See Reuben H. Donnelley Corp. v. FTC,




                                                  3
580 F.2d 264, 267 (7th Cir. 1978) (stating that the federal government generally resides in the

District of Columbia only); Downey v. United States, No. 19-406, 2019 WL 4143288, at *4 (D.

Haw. Aug. 30, 2019). Here, the only named defendant, the United States, resides in the District

of Columbia, and thus venue cannot lie in New Jersey under subsection (A). For purposes of

§ 1391(e)(1)(C), an entity-plaintiff resides “only in the judicial district in which it maintains its

principal place of business.” § 1391(c)(2). Here, Plaintiff maintains its principal place of business

in Kentucky. Am. Compl. ¶ 2. Thus, venue does not lie in this District under subsection (C)

because Plaintiff does not maintain its principal place of business in New Jersey.

       Under § 1391(e)(1)(B), the requirement that a substantial part of the events giving rise to

the claim occur in the chosen forum, “limits venue to those districts in which ‘a considerable

portion of the events took place.’” E.V. v. Robinson, 200 F. Supp. 3d 108, 113 (D.D.C. 2016)

(quoting Perlmutter v. Varone, 59 F. Supp. 3d 107, 110 (D.D.C. 2014)). The plaintiff “must show

that a considerable portion of the events took place in their chosen forum.” Perlmutter, 59 F. Supp.

3d at 110. To determine whether a plaintiff has met the substantial part requirement, “courts should

undertake a ‘commonsense appraisal’ of the ‘events having operative significance in the case.’”

Id. at 111 (quoting Lamont v. Haig, 590 F.2d 1124, 1134 & n.62 (D.C. Cir. 1978)). To establish

venue under § 1391(e)(1)(B), a court must find that the activities in the chosen forum “played a

substantial role in the circumstances leading up to the plaintiff’s claim.” Crowe & Dunlevy, P.C.

v. Stidham, 609 F. Supp. 2d 1211, 1221 (N.D. Okla. 2009). To determine whether the events are

substantial, courts look to the “nature of the dispute.” Cottman Transmission Sys., Inc. v. Martino,

36 F.3d 291, 295 (3d Cir. 1994).

       Here, the venue analysis under § 1391(e)(1)(B) turns on whether a substantial part of the

events giving rise to Plaintiff’s trademark claims occurred in New Jersey. In support of its




                                                 4
argument, Plaintiff states that “agencies of the United States of America that are engaging in the

conduct complained of . . . are located in New Jersey,” and lists sixteen agencies in New Jersey.

Am. Compl. ¶ 6. Plaintiff’s claim is that OPM sent surveys to agencies in this District. Id.; ECF

No. 8 at 4. Even though Plaintiff chose to focus its factual allegations on New Jersey, the OPM

survey was sent to federal agencies nation-wide. See Am. Compl. at 13; see also Declaration of

Kimberly Wells, OPM, ECF No. 7-2 at 1–3. Plaintiff admits that the alleged infringement “is

much more widespread” than New Jersey, claiming that “at least 415 agencies of the Defendant

have used ANH’s Viewpoint trademark, constituting hundreds of thousands of infringing uses by

thousands of Defendant’s employees.” ECF No. 8 at 14; see Am. Compl. at 6. Yet Plaintiff failed

to explain how the OPM surveys sent to New Jersey were a substantial part of all surveys OPM

sent to federal employees. See Maxtak Capital Advisors LLC v. ParkerVision, Inc., No. 11-7549,

2012 WL 4673244, at *4 (D.N.J. Oct.1, 2012) (according plaintiffs’ choice of forum less weight

without evidence that defendant’s conduct was “specifically directed to New Jersey as opposed to

the market at large”); Davies Precision Machining, Inc. v. Def. Logistics Agency, 825 F. Supp.

105, 106 (E.D. Pa. 1993); cf. One World Botanicals Ltd. v. Gulf Coast Nutritionals, Inc., 987 F.

Supp. 317, 323–24 (D.N.J. 1997) (finding venue proper in New Jersey where defendant

specifically directed its activities by shipping infringing products to a distributor); Unix Sys.

Laboratories, Inc. v. Berkeley Software Design, Inc., No. 92-1667, 1993 WL 414724, at *11

(D.N.J. Mar. 3, 1993) (denying Rule 12(b)(3) motion without “evidence that any state received

substantially more solicitations or distributions than New Jersey”).

       Looking to the nature of this trademark case, the Court cannot infer that the alleged events

in New Jersey were substantial or have operative significance in the case. Plaintiff merely listed

sixteen purported federal agency offices in New Jersey. See Am. Compl. ¶ 6; ECF No. 8 at 4.




                                                 5
Using Plaintiff’s logic, its trademark was infringed in every district in which a federal agency

office received OPM’s survey. However, it is not apparent how the alleged infringement in New

Jersey constitutes a substantial part of the OPM surveys sent to multiple locations of 488 agencies

and agency subcomponents. See Am. Compl. at 13–25. The federal agencies Plaintiff claims “are

located in New Jersey” (id. ¶ 6), are regional offices with many locations in other states and thus

constitute an even smaller portion of OPM’s overall survey. 1 Therefore, the nature of this case

suggests that the alleged infringement in New Jersey was not a substantial part of the events giving

rise to Plaintiff’s claims. Plaintiff offers only how many surveys were likely completed in this

District but not how this number was a substantial part of OPM’s survey of all federal employees.

               2. Venue Analysis in Trademark Cases

       Plaintiff also argues that venue is proper under the venue analysis used in trademark cases.

See ECF No. 8 at 3 (“Defendant’s trademark infringement and passing off occurred in New

Jersey.”). Courts in this District use the passing off standard to analyze venue in trademark cases.

See Cottman, 36 F.3d at 295 (stating the focus of the venue inquiry in trademark cases as “the

location where the unauthorized passing off takes place—whether that occurs solely within one

district or in many”). However, the passing off standard cannot be used to establish venue in this

case. See, e.g., ED-GEL, LLC v. Wells Pharmacy Network, LLC, No. 12-7292, 2013 WL

12152483, at *3 (D.N.J. Dec. 17, 2013) (defining passing off as the location “where the defendant

carries on his business because that is where the allegedly infringing activity would have occurred”

and transferring venue because the infringing product was created and marketed in Florida, despite




1
  For example, the Department of Housing and Urban Development (“HUD”) office Plaintiff
claims “is located in Newark, New Jersey” (Am. Compl. ¶ 6), is just one of HUD’s sixty-five
regional and field offices with locations in all fifty states, Washington, D.C., and Puerto Rico. See
HUD’s Local Offices, HUD.gov, www.hud.gov/program_offices/field_policy_mgt/localoffices.


                                                 6
being sold in New Jersey); Vision Wine & Spirits, LLC v. Winery Exch., Inc., No. 12-6677, 2013

WL 1737015, at *4 (D.N.J. Apr. 22, 2013) (explaining passing off as occurring when a deceived

customer buys defendant’s product believing that he is buying plaintiff’s product). Plaintiff does

not allege that OPM carries on its business in New Jersey. Plaintiff also does not allege that its

clients in New Jersey bought Defendant’s surveys believing that they were buying Plaintiff’s. In

fact, Defendant’s surveys are only for government employees (Am. Compl. at 13) and Plaintiff

does not claim that any of its clients are government agencies. Plaintiff has failed to substantiate

its conclusory claim that a substantial part of the alleged passing off of its trademark occurred in

New Jersey, and thus the Court cannot conclude that venue lies in this District under this standard.

        The cases cited by Plaintiff in support of this argument are further distinguishable because

those cases were deciding between venue in only two states. See, e.g., Cottman, 36 F.3d at 292–

93 (Pennsylvania or Michigan); Tefal, S.A. v. Prods. Int’l Co., 529 F.2d 495, 496–97 (3d Cir. 1976)

(New Jersey or California). Here, because the alleged infringement occurred in districts in many

states, Plaintiff failed to show how the events in New Jersey played a substantial role in its claim.

        In sum, the Court concludes that Plaintiff’s focus on alleged conduct in New Jersey,

without more, failed to satisfy its burden of alleging that the activities in New Jersey were a

substantial part of the events giving rise to its claim. Accordingly, venue is not proper in this

District under § 1391(e)(1)(B). As such, the Court cannot transfer under § 1404(a) and instead

will now consider whether to dismiss or transfer this matter under § 1406(a).

        B.      Transfer Pursuant to 28 U.S.C. § 1406(a)

        The Court concludes that venue is not proper in this District and finds that transfer under

§ 1406(a) is appropriate in the interest of justice. See 28 U.S.C. § 1406(a) (“The district court of a

district in which is filed a case laying venue in the wrong . . . district shall dismiss, or if it be in the




                                                     7
interest of justice, transfer such case to any district . . . in which it could have been brought.”). To

transfer under § 1406(a), the Court must decide whether this case could have been brought in the

transferee court, and whether transfer is in the interest of justice. See Lafferty, 495 F.3d at 77.

       The Court finds that this action could have been brought in the District of Columbia. 2 See

§ 1391(e)(1)(A) (“A civil action [against] . . . an agency of the United States, or the United States,

may . . . be brought in any judicial district in which (A) a defendant in the action resides.”). As

explained above, the United States and its agencies reside in Washington, D.C. for purposes of

venue under § 1391(e)(1)(A). See Stafford v. Briggs, 444 U.S. 527, 542 (1980); Reuben H.

Donnelley Corp., 580 F.2d at 267 & n.6; Downey, 2019 WL 4143288, at *4. Here, the only named

defendant, the United States, and specifically OPM, reside in the District of Columbia. See Am.

Compl. at 4, 13; ECF No. 7-1 at 1; see, e.g., RAJMP, Inc. v. United States, No. 18-3045, 2019 WL

2613304, at *2 (D. Colo. May 9, 2019) (rejecting the view that the United States resides in all

districts and finding that the only named defendant, the United States, and the IRS, the relevant

agency, resided in the District of Columbia); Buckley v. United States, No. 13-17, 2013 WL

2242995, at *4 n.4 (E.D. Tenn. May 21, 2013) (finding that the complaint acknowledged that

“while the[] suit was filed against the United States, the agency at issue [was] the U.S. Department

of the Treasury”). Accordingly, because the United States and OPM reside in Washington D.C.,

this case could have been brought in the District of Columbia under § 1391(e)(1)(A).

       The only remaining question is whether transfer, rather than dismissal, is in the interest of

justice. A court may transfer in lieu of dismissal regardless of whether the plaintiff was incorrect

as to venue. See J.F. Lomma, Inc. v. Stevenson Crane Servs., Inc., No. 10-3496, 2011 WL 463051,



2
 The U.S. District Court for the District of Columbia has subject matter jurisdiction over this
Lanham Act trademark action (15 U.S.C. § 1051 et seq.), as federal district courts have jurisdiction
pursuant to provisions including 15 U.S.C. § 1121(a), 28 U.S.C. §§ 1331, 1338, and 1367(a).


                                                   8
at *5 (D.N.J. Feb. 3, 2011). The decision whether transfer or dismissal serves the interest of justice

is within the discretion of the district court. See id.; see also Decker, 165 F. App’x at 954 n.3

(noting the court’s discretion to sua sponte dismiss or transfer under § 1406(a)). Transfer generally

serves the interests of justice and is thus favored over dismissal. See J.F. Lomma, 2011 WL

463051, at *5; Markey v. Fastuca, No. 05-1450, 2006 WL 469948, at *3 (D.N.J. Feb. 27, 2006)

(calling dismissal a harsh remedy).

       The Court will transfer this action to the District of Columbia in the interest of justice

pursuant to § 1406(a). 3 Accordingly, the Court need not address Defendant’s remaining argument

under Rule 12 (see ECF No. 7-1 at 13, 19–22), because requests to transfer venue are considered

non-dispositive motions. See Joseph v. AXA Equitable Life Ins. Co., No. 18-3839, 2018 WL



3
  The Court also notes that even assuming, arguendo, venue was proper in this District, transfer
would nonetheless be appropriate under § 1404(a). The § 1404(a) considerations (convenience
and interests of justice) and the public and private interest factors used to analyze transfer in the
Third Circuit, support venue in the District of Columbia. See Jumara, 55 F.3d at 879–80. The
District of Columbia is a more convenient forum for this action as neither party is located in New
Jersey and one party is located in Washington, D.C. and relevant witnesses are located there. In
addition, transfer is in the interest of justice under § 1404(a) as issues concerning a federal survey
favor litigation in the District of Columbia where the survey was created and administered. The
private interest factors also support transfer to the District of Columbia as the claims at issue arose
out of activities in Washington, D.C. where the survey was created and maintained by OPM, the
forum is more convenient for the Government and the witnesses, and the books and records are
located there. While Plaintiff (an Ohio corporation with its principal place of business in
Kentucky) will have to travel regardless of whether the case is heard in New Jersey or in the
District of Columbia, that factor appears more neutral and does not tip the balance away from the
District of Columbia. See ECF No. 5 at 1; ECF No. 7-1 at 11–12; ECF No. 9 at 4–6. Similarly,
although Plaintiff chose this forum and argues that its choice should be given deference, Plaintiff
concedes that New Jersey is not its state of residence (ECF No. 8 at 6), which is an important
consideration that weighs against according great weight to a plaintiff’s choice of forum. See
Tischio v. Bontex, Inc., 16 F. Supp. 2d 511, 521 (D.N.J. 1998) (citations omitted) (“One situation
where deference is curbed is where the plaintiff has not chosen his or her home forum. Another
situation is where the choice of forum by a plaintiff has little connection with the operative facts
of the lawsuit.”). Public interest factors further support transfer given practical considerations of
litigating this trademark action against the Government where the Government and witnesses are
located, and the District of Columbia’s interest in deciding a controversy involving OPM at home
as well as enforcement. See ECF No. 7-1 at 11–12; ECF No. 9 at 6–7.


                                                  9
5962475, at *2 (D.N.J. Nov. 14, 2018). Likewise, the Court need not address Plaintiff’s alternate

request for leave to amend Count II. See ECF No. 8 at 16.

IV.    CONCLUSION

       For the reasons set forth above, the Court sua sponte transfers this matter to the United

States District Court for the District of Columbia under 28 U.S.C. § 1406(a). Consequently,

Defendant’s motion to dismiss for improper venue is denied (ECF No. 7), and its alternative

request to transfer under § 1404(a) to the District of Columbia is denied as moot (ECF No. 7).

Additionally, in light of the foregoing, Defendant’s motion to dismiss under Rule 12(b)(1) for lack

of jurisdiction and under Rule 12(b)(6) for failure to state a claim (ECF No. 7), is denied without

prejudice. Defendant may re-file the motion to dismiss with the transferee court in the District of

Columbia. An appropriate Order accompanies this Opinion.



DATED: March 19, 2020




                                                10
